



NON-QUALIFIED STOCK OPTION AGREEMENT
This STOCK OPTION AGREEMENT is between TRACTOR SUPPLY COMPANY, a Delaware
corporation (the "Company"), and the above-referenced Participant (the
"Optionee").
The Company`s Compensation Committee (the “Committee”) has determined that the
objectives of the Company`s 2018 Omnibus Incentive Plan (the "Plan") will be
furthered by granting to the Optionee an option pursuant to the Plan.
In consideration of the foregoing and of the mutual undertakings set forth in
this Stock Option Agreement (the "Agreement"), the Company and the Optionee
hereby agree as follows:
Section 1.Grant of Option. The Company hereby grants to the Optionee a
"nonqualified" stock option to purchase shares of the Common Stock of the
Company as set forth above.
Section 2.    Exercisability. Subject to Section 4 hereof, the option shall vest
and become exercisable as follows:


33-1/3% on the first anniversary of the Grant Date
33-1/3% on the second anniversary of the Grant Date
33-1/3% on the third anniversary of the Grant Date
Section 3.    Method of Option Exercise; Involuntary Option Cash-Out.
(a)    The option or any part thereof may be exercised, with respect to whole
shares only, by giving to the Company written notice of exercise or by
contacting an authorized agent of Fidelity. Full payment of the purchase price
shall be made on the option exercise date by cash, certified or official bank
check or, in the Committee`s discretion, (i) by personal check (subject to
collection) payable to the Company, (ii) by the assignment of proceeds from the
sale of Common Stock or the withholding of shares of Common Stock, in each case
in the manner provided in Section 6.4(d) of the Plan or (iii) by delivery of
shares of Common Stock already owned by the Optionee prior to the option
exercise date. The Optionee shall have no right to pay the Exercise Price, or to
receive shares of Common Stock with respect to an option exercise, prior to the
option exercise date.
(b)    At any time after the Company’s receipt of notice of exercise and prior
to the option exercise date, the Committee, in its sole discretion, shall have
the right, by written notice to the Optionee, to cancel the option or any part
thereof subject to the written notice of exercise if the Committee, in its sole
judgment, determines that legal or contractual restrictions and/or blockage
and/or other market considerations would make the Company`s acquisition of
Common Stock from, and/or the Optionee`s sale of Common Stock to, the public
markets illegal, impracticable or inadvisable. If the Committee determines to so
cancel the option or any part thereof subject to the written notice of exercise,
the Company shall pay to the Optionee an amount equal to the excess (if any) of
(i) the aggregate Fair Market Value of the shares of Common Stock subject to the
option or part thereof cancelled (determined as of the option exercise date)
over (ii) the aggregate Exercise





--------------------------------------------------------------------------------





Price of the shares of Common Stock subject to the option or part thereof
cancelled. Such amount shall be delivered to the Optionee as soon as practicable
after such option or part thereof is cancelled.
(c)    If all or any portion of this option is exercisable on the expiration
date and has a per share exercise price that is less than the Fair Market Value
of a share of Common Stock on the expiration date, any remaining options shall
be deemed to be automatically exercised on such day by means of a “net
exercise”, and the Optionee shall be entitled to receive the intrinsic value of
the option on such date in shares of Common Stock, less the number of shares of
Common Stock required for the required tax withholding.
Section 4.    Termination of Employment or Service.
(a)     General Rule. The non-vested portion of any option shall terminate and
expire upon the Optionee`s termination of employment or service for any reason
except that upon termination of Optionee’s employment or service as a result of
(1) death or (2) Disability (as defined below), any unvested portion of the
option granted hereunder shall vest in full as of the date of such termination.
The vested portion of any option shall remain exercisable following termination
of employment or service only under the circumstances and to the extent provided
in this Section 4.
(b)    Termination for Cause; Optionee Quits Employment. If the Optionee`s
employment or service is terminated for Cause or if the Optionee quits, whether
or not he is a party to a written contract, the option granted hereunder shall
immediately terminate and become void and of no effect on the day the Optionee`s
employment or service terminates.
(c)    Regular Termination; Leaves of Absence. If the Optionee`s employment or
service terminates for reasons other than as provided in subsection (b) above or
subsections (d) or (e) below, the vested portion of the option granted hereunder
may be exercised until the earlier of (i) three months after the day his
employment or service terminates and (ii) the date on which the option otherwise
terminates or expires in accordance with the applicable provisions of the Plan
and this Agreement; provided that the Committee may determine, in its sole
discretion, such longer or shorter period for exercise (not to exceed the
remaining term of the option) in the case of an individual whose employment or
service terminates for reasons as provided herein in this subsection (c), or
solely because his employer ceases to be an Affiliate or he transfers his
employment or service with the Company`s consent to a purchaser of a business
disposed of by the Company. Subject to Section 4(e) below, the Committee may, in
its discretion, determine (A) whether any leave of absence (including short-term
or long-term disability or medical leave) constitutes a termination of
employment or service within the meaning of the Plan and (B) the impact, if any,
of any such leave on awards under the Plan theretofore made to an Optionee who
takes any such leave.
(d)     Death. In the event that the Optionee`s employment or service terminates
by reason of death, or if the Optionee`s employment or service shall terminate
as described in subsection (c) above and he dies within the period for exercise
provided for therein, the vested portion of the option shall be exercisable by
the person to whom the option has passed under the Optionee`s will (or if
applicable, pursuant to the laws of descent and distribution) until the earlier


2



--------------------------------------------------------------------------------





of (i) one year after the Optionee`s death and (ii) the date on which the option
otherwise terminates or expires in accordance with the applicable provisions of
the Plan and this Agreement.
(e)     Disability. In the event that Optionee’s employment or service
terminates by reason of Disability (as defined below), the vested portion of the
option granted hereunder shall be exercisable by Optionee until the earlier of
(i) three years following the date of such termination of employment or service,
and (ii) the date on which the option granted hereunder otherwise terminates or
expires in accordance with the applicable provisions of the Plan and this
Agreement. For purposes of this Agreement, “Disability” means a disability that
would qualify as a total and permanent disability under the Company’s then
current long-term disability plan.
(f)    Change in Control. Notwithstanding anything to the contrary contained
herein, unless otherwise provided in another contractual agreement between the
Company and Optionee, if within one year following a Change in Control, the
Optionee’s employment with the Company (or its successor) is terminated by
reason of (i) Retirement or Early Retirement, (ii) for Good Reason by the
Optionee or (iii) involuntary termination by the Company for any reason other
than for Cause, all Options granted hereunder shall vest in full as of the date
of such termination and remain exercisable until the earlier of (i) three months
after the day his employment or service terminates and (ii) the date on which
the option otherwise terminates or expires in accordance with the applicable
provisions of the Plan and this Agreement. Notwithstanding the foregoing, in
connection with a Change in Control, the Committee may, in its discretion, by
resolution adopted prior to the occurrence of the Change in Control, provide
that this Option shall, upon the occurrence of such Change in Control, be
cancelled in exchange for a payment per share in an amount based on Fair Market
Value of the shares of Common Stock with reference to the Change in Control less
the Exercise Price, which amount may be zero (0) if applicable. For purposes of
clarity, if the Fair Market Value is less than the Exercise Price at the time of
such cancellation, the Grantee shall receive $0, and no consideration shall be
given to the time value of the options granted hereunder.
(g)     Right of Discharge Reserved. Nothing in the Plan or this Agreement shall
confer upon the Optionee or any other person the right to continue in the
employment or service of the Company or any Affiliate or affect any right which
the Company or any Affiliate may have to terminate the employment or service of
the Optionee or any other person.
Section 5.    Withholding Tax Requirements. If as a condition of delivery of
shares of Common Stock upon the Optionee`s exercise of an option granted
hereunder the Committee determines that it is necessary or advisable to withhold
an amount sufficient to satisfy any federal, state and other governmental
withholding tax requirements related thereto, then the Optionee shall be
required to satisfy all withholding tax requirements related to such option in
accordance with Sections 6.4 and 15.6 of the Plan. By entering into this
Agreement, the Optionee hereby agrees that, if the Committee shall make such
determination, then (a) the Optionee shall remit the full amount necessary to
satisfy such withholding tax requirements within 15 days after his receipt of a
statement for such amount from the Committee (unless and to the extent that the
Committee permits the Optionee to use the method of payment described in
Sections 6.4(d) and 15.6 of the Plan), and (b) the Company shall be entitled to
withhold the amount of any such tax requirements from any salary or other
payments


3



--------------------------------------------------------------------------------





due to the Optionee, and to refuse to recognize such option exercise until full
satisfaction of such withholding tax requirements. The Optionee further agrees
and acknowledges that all other taxes, duties and fees related to such option
exercise are for the Optionee`s own account and must be paid directly by the
Optionee.
Section 6.    Plan Provisions. This Agreement shall be subject to all of the
terms and provisions of the Plan, which are hereby incorporated herein by
reference and made a part hereof. Any term defined in the Plan shall have the
same meaning in this Agreement as in the Plan, except as otherwise defined
herein. In the event of any inconsistency between the terms of this Agreement
and the terms of the Plan, the terms of the Plan shall govern.
Section 7.    Optionee`s Acknowledgements. By entering into this Agreement the
Optionee agrees and acknowledges that (a) he has read a copy of the Plan, and
accepts this option upon all of the terms thereof, and (b) no member of the
Committee shall be liable for any action or determination made in good faith
with respect to the Plan or this Agreement or any award thereunder or hereunder.
Section 8.    Nontransferability. No right granted to the Optionee under the
Plan or this Agreement shall be assignable or transferable by the Optionee
(whether by operation of law or otherwise and whether voluntarily or
involuntarily), other than by will or by the laws of descent and distribution.
During the lifetime of the Optionee, all rights granted to the Optionee under
the Plan or under this Agreement shall be exercisable only by the Optionee.
Section 9.    Electronic Delivery and Electronic Signature. Notwithstanding
anything contained in this Agreement to the contrary, the option may not be
exercised until the Optionee has accepted this Agreement. Optionee hereby
consents and agrees to electronic delivery of any Plan documents, proxy
materials, annual reports, and other related documents. If the Company
establishes procedures for an electronic signature system for delivery and
acceptance of Plan documents (including documents relating to any programs
adopted under the Plan), Optionee hereby consents to such procedures and agrees
that his or her electronic signature is the same as, and shall have the same
force and effect as, his or her manual signature. Optionee consents and agrees
that any such procedures and delivery may be effected by a third party engaged
by the Company to provide administrative services related to the Plan, including
any program adopted under the Plan.
Section 10.    Notices. Any notice to be given to the Company hereunder shall be
in writing and shall be addressed to the Corporate Controller of Tractor Supply
Company at 5401 Virginia Way, Brentwood, Tennessee 37027, or at such other
address as the Company may hereafter designate to the Optionee by notice as
provided herein. Any notice to be given to the Optionee hereunder shall be
addressed to the Optionee at the address set forth below or at such other
address as the Optionee may hereafter designate to the Company by notice as
provided herein. Notices hereunder shall be deemed to have been duly given when
received by personal delivery or by registered or certified mail to the party
entitled to receive the same.
Section 11.    Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and the successors and assigns of the
Company and, to the extent set


4



--------------------------------------------------------------------------------





forth in Section 15.1 of the Plan and Section 8 hereof, the heirs and personal
representatives of the Optionee.
Section 12.    Governing Law. This Agreement shall be governed by and construed
in accordance with the internal laws of the State of Tennessee, without giving
effect to the conflicts of laws principles thereof.
Section 13.    Amendments to Option. Subject to the restrictions contained in
the Plan, the Committee may waive any conditions or rights under, amend any
terms of, or alter, suspend, discontinue, cancel or terminate, the Option,
prospectively or retroactively; provided that any such waiver, amendment,
alteration, suspension, discontinuance, cancellation or termination that would
adversely affect the rights of the Optionee or any holder or beneficiary of the
Option shall not to that extent be effective without the consent of the
Optionee, holder or beneficiary affected.
Section 14.    . As used in this Agreement the following terms shall have the
meaning set forth below:
(a)     “Cause” for termination by the Company of the Optionee`s employment
shall mean (i) Optionee’s failure or refusal to carry out the lawful directions
of the Company, which are reasonably consistent with the responsibilities of the
Optionee’s position; (ii) a material act of dishonesty or disloyalty by Optionee
related to the business of the Company; (iii) Optionee’s conviction of a felony,
a lesser crime against the Company, or any crime involving dishonest conduct;
(iv) Optionee’s habitual or repeated misuse or habitual or repeated performance
of the Optionee’s duties under the influence of alcohol or controlled
substances; or (v) any incident materially compromising the Optionee’s
reputation or ability to represent the Company with the public or any act or
omission by the Optionee that substantially impairs the Company’s business, good
will or reputation.
(b)    “Change in Control” shall have the meaning provided in the Plan.
(c)    “Early Retirement” shall mean retirement with the express consent of the
Company at or before the time of such retirement, from active employment with
the Company and any Subsidiary or Affiliate prior to having reached the age of
55 and ten years of service with the Company, in accordance with any applicable
early retirement policy of the Company then in effect or as may be approved by
the Committee.
(d)    “Good Reason” means (i) a material reduction in a Optionee’s position,
authority, duties or responsibilities, (ii) any reduction in a Optionee’s annual
base salary as in effect immediately prior to a Change in Control; (iii) the
relocation of the office at which the Optionee is to perform the majority of his
or her duties following a Change in Control to a location more than 30 miles
from the location at which the Optionee performed such duties prior to the
Change in Control; or (iv) the failure by the Company or its successor to
continue to provide the Optionee with benefits substantially similar in
aggregate value to those enjoyed by the Optionee under any of the Company’s
pension, life insurance, medical, health and accident or disability plans in
which Optionee was participating immediately prior to a Change in Control,
unless the Optionee is offered


5



--------------------------------------------------------------------------------





participation in other comparable benefit plans generally available to similarly
situated employees of the Company or its successor after the Change in Control.
(e)    “Retirement” shall mean, retirement of Optionee from active employment
with the Company or any of its Subsidiaries or Affiliates on or after such
Optionee having reached the age of 55 and ten years of service with the Company.
Section 15.     Severability. If any provision of this Agreement is or becomes,
or is deemed to be, invalid, illegal, or unenforceable in any jurisdiction or as
to any Person or the option award, or would disqualify the Plan or the option
award under any laws deemed applicable by the Committee, such provisions shall
be construed or deemed amended to conform to the applicable laws, or if it
cannot be construed or deemed amended without, in the determination of the
Committee, materially altering the intent of the Plan or the option award, such
provision shall be stricken as to such jurisdiction, Person or option award, and
the remainder of the Plan and option award shall remain in full force and
effect.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 
TRACTOR SUPPLY COMPANY
 
    


 


Gregory A. Sandfort
Chief Executive Officer












6

